Per curiam.
Defendant was convicted of burglary.
On appeal defendant’s sole contention is that the evidence is insufficient to support the conviction. We have examined the transcript of evidence and find the evidence is sufficient to authorize the guilty verdict.

Judgment affirmed.


Bell, C. J., Shulman and 
*224
Birdsong, JJ., concur.

Submitted October 30, 1978
Decided November 22, 1978.
August F. Siemon, for appellant.
Dewey Hayes, District Attorney, M. C. Pritchard, Assistant District Attorney, for appellee.